Judgment, Supreme *386Court, New York County (Michael A. Corriero, J.), rendered June 27, 2006, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of five years, with five years’ postrelease supervision, unanimously affirmed.
We perceive no basis for reducing defendant’s term of postrelease supervision. For the reasons stated in our decision in People v Lemos (34 AD3d 343 [2006]), we reject defendant’s argument that the court unlawfully imposed a mandatory surcharge and fees when it did so in writing, without including the surcharge and fees in its oral pronouncement of sentence. Concur—Tom, J.P., Andrias, Sullivan, Williams and Gonzalez, JJ.